Bullard, J.,

delivered the opinion of the court.
This is an action against the maker of two promissory notes due, the one on the 12th of May, and the other on the 12th of August, 1834; and the plaintiff is appellant from a judgment sustaining the plea of prescription. The suit was brought in October, 1839. In whatever place the defendant may have resided, the prescription of five years runs in his favor, even against minors and perspns interdicted. Articles 3505, 3506 of the Louisiana Code. The conditional offer made by the defendant, in a conversation with the plaintiff’s counsel, does not, in our opinion, amount to á new promise, which entitles the plaintiff to recover.
The judgment of the Commercial Court, is, therefore, affirmed, with costs.